Citation Nr: 1404293	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for mild renal insufficiency, stage III chronic kidney disease.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems, claimed as secondary to diabetes mellitus.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to April 29, 2010; in excess of 40 percent for the period from April 29, 2010, to December 12, 2012; and in excess of 20 percent from December 13, 2012.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to February 1972.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from May 2005, July 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2008, the appellant testified before a Decision Review Officer at the RO and in October 2009, he testified before the undersigned Veterans Law Judge at a Travel Board hearing held there.  

In a March 2010 decision, the Board denied service connection for peripheral neuropathy of the right and left upper and lower extremities; determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a bladder disability; granted service connection for posttraumatic stress disorder (PTSD); denied a rating in excess of 20 percent for a duodenal ulcer; and denied special monthly compensation due to loss of use of a creative organ.  Additionally, the Board remanded the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than PTSD; entitlement to a rating in excess of 20 percent for diabetes mellitus; and entitlement to a total rating based on individual unemployability due to service-connected disabilities.  

While the matter was in remand status, in an August 2010 rating decision, the RO effectuated the Board's decision awarding service connection for PTSD.  The RO assigned an initial 70 percent rating, effective October 12, 2004; a temporary total rating under 38 C.F.R. § 4.29 from May 24, 2006; a 70 percent rating from August 1, 2006; another temporary total rating under 38 C.F.R. § 4.29 from February 6, 2008; a 100 percent schedular rating from April 1, 2008; and a noncompensable rating from April 29, 2010.  

In October 2010, the appellant initiated an appeal with the initial rating assigned by the RO for his service-connected PTSD.  Thereafter, in a June 2012 rating decision, the RO increased the rating for the appellant's PTSD to 10 percent, effective October 6, 2010.  In a January 2013 rating decision, the RO granted service connection for depression, not otherwise specified.  The RO recharacterized the appellant's service-connected psychiatric disorder as PTSD with depressive disorder, not otherwise specified, and increased the rating for that disability to 70 percent, effective April 29, 2010.  In addition, in response to the appellant's October 2010 notice of disagreement, in January 2013, the RO issued a Statement of the Case addressing the issue of entitlement to a higher rating for PTSD with depressive disorder.  

The Board finds that the grant of service connection for depression, not otherwise specified, constitutes a full award of the benefits sought on appeal with respect to the issue previously remanded by the Board in March 2010, i.e. whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned for that disability; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Moreover, the record contains no indication that, following the January 2013 Statement of the Case, the appellant perfected an appeal of the issue of entitlement to a higher schedular rating for PTSD with depressive disorder.  Thus, this matter is not before the Board.  

Also in the August 2010 rating decision, the RO increased the rating for the appellant's diabetes mellitus to 40 percent, effective April 29, 2010.  Before the issue was returned to the Board, in a January 2013 rating decision, the RO granted service connection for erectile dysfunction, secondary to diabetes mellitus.  The RO also decreased the rating for the appellant's diabetes mellitus to 20 percent, effective December 13, 2012.  In light of the RO's actions, the issue on appeal has been characterized as set forth on the cover page of this decision.  

Issues not on appeal

The Board notes that in an August 2009 rating decision, the RO granted service connection for mild renal insufficiency, stage III chronic kidney disease, and assigned an initial noncompensable rating, effective May 1, 2009.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for vision problems, claimed as secondary to diabetes mellitus.  In October 2009, the appellant disagreed with the RO's determination and a Statement of the Case was issued to him in November 2009.  The appellant perfected an appeal via his submission of a timely VA Form 9 in December 2009.  In October 2012, the appellant testified before a Decision Review Officer at the RO with respect to these issues.  At the hearing, the appellant and his representative indicated that the appellant wished to withdraw his appeal with respect to the issues of entitlement to a compensable rating for kidney disease and service connection for vision problems.  

Under these circumstances, the Board finds that the issue of entitlement to an initial compensable rating for mild renal insufficiency, stage III chronic kidney disease, and the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems, claimed as secondary to diabetes mellitus, are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below.  

Additionally, the Board notes that in the Introduction portion of its March 2010 decision, a claim of entitlement to service connection for hypertension was referred to the RO for initial consideration.  In a January 2013 rating decision, the RO denied the claim.  The record shows that the appellant was notified of the RO's determination and his appellate rights in a February 2013 letter.  Absent any indication that he has initiated an appeal of that decision, the issue is not before the Board.  

Other matters

The Board notes that the appellant was previously represented in this appeal by a private attorney.  In June 2010, however, the appellant withdrew the power of attorney in favor of that private attorney and designated the Disabled American Veterans as his accredited representative.  

As set forth in more detail below, a remand is necessary with respect to the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  This issue is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issues of entitlement to an initial compensable rating for mild renal insufficiency, stage III chronic kidney disease, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems, claimed as secondary to diabetes mellitus.

2.  For the period prior to April 29, 2010, the appellant's diabetes mellitus required a restricted diet and the use of insulin and oral hypoglycemic agents, but no regulation of activities, episodes of ketoacidosis, or hypoglycemic reactions requiring hospitalization or twice monthly visits to a diabetic care provider.  

3.  For the period from April 29, 2010, to December 12, 2012, the appellant's diabetes mellitus required a restricted diet, the use of insulin and oral hypoglycemic agents, and regulation of activities, but no episodes of ketoacidosis, or hypoglycemic reactions requiring hospitalization or twice monthly visits to a diabetic care provider.  

4.  For the period from December 13, 2012, the appellant's diabetes mellitus required a restricted diet and the use of insulin and oral hypoglycemic agents, but no regulation of activities, episodes of ketoacidosis, or hypoglycemic reactions requiring hospitalization or twice monthly visits to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to an initial compensable rating for mild renal insufficiency, stage III chronic kidney disease, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems, claimed as secondary to diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus prior to April 29, 2010; in excess of 40 percent for the period from April 29, 2010, to December 12, 2012; and in excess of 20 percent from December 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In March and May 2006 letters, the RO advised the appellant of the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim on multiple occasions, most recently in the January 2013 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

The appellant has also been afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2013).  The Board finds that the sum of the examinations and resulting medical opinions provides an adequate basis upon which to adjudicate the claim, including specific reference to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The appellant has not challenged the adequacy of the opinions obtained, nor has he alleged that his disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Withdrawal

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at his October 2012 hearing at the RO, the appellant and his representative indicated that the appellant wished to withdraw his appeal with respect to the issues of entitlement to an initial compensable rating for a kidney disability and service connection for vision problems.  Cf. Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that an oral statement at a hearing, when later reduced to writing in transcript, operates as the functional equivalent of a written communication).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it is dismissed.


Entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to April 29, 2010; in excess of 40 percent for the period from April 29, 2010, to December 12, 2012; and in excess of 20 percent from December 12, 2013.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (regarding staged ratings in initial ratings). 

Diabetes mellitus is rated pursuant to the criteria set forth at 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Under those criteria, a 20 percent rating is assigned when diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities, (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) following Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that an increased rating for diabetes mellitus is not warranted for any period of the claim.  

The record shows that for the period prior to April 29, 2010, the appellant was prescribed oral hypoglycemic agents, insulin, and a restricted diet to treat his diabetes mellitus.  His diabetes mellitus did not require a regulation of activities during this period.  For example, at a June 2005 VA medical examination, the examiner noted that the appellant's diabetes mellitus was insulin dependent and that he was on a restricted diet in an attempt to lose weight, but that the appellant's diabetes mellitus did not require regulation of activities or avoiding strenuous activity to prevent hypoglycemic reactions.  

VA clinical records corresponding to this period are consistent with these findings.  Indeed, such records note that the appellant was encouraged to participate in an exercise program for the purposes of weight loss.  At his April 2008 hearing, the appellant acknowledged that his physician had encouraged him to exercise, walking at least one mile daily.  Although the appellant testified at his October 2009 hearing that his activities were restricted due to pain in his lower extremities, there is no indication that the appellant's diabetes mellitus itself required a regulation of activities to prevent hypoglycemic reactions.  In fact, VA clinical records show that the appellant was encouraged to continue alternative exercises such as pool work despite his complaints of mobility problems.  Additionally, the Board notes that the record does not show, nor has the appellant contended, that his diabetes required more than one daily injection of insulin or that there were episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice monthly visits to a diabetic care provider during this period.  Under these circumstance, the Board finds that the criteria for a schedular rating in excess of 20 percent for diabetes mellitus prior to April 29, 2010, have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

As set forth above, the RO has assigned a 40 percent rating for diabetes mellitus for the period from April 29, 2010, to December 12, 2012.  After reviewing the record the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent during this period.  

In that regard, the record shows that at an April 29, 2010, VA medical examination, the appellant reported that his diabetes medications included two injections of insulin daily as well as oral hypoglycemic agents.  He also reported that he followed a restricted diet and that his activities were limited.  Specifically, the appellant claimed that he used to walk one mile per day but that he now only walked a half mile daily because walking a mile made his sugar too low.  The examiner noted that the appellant's diabetes limited his ability to perform physical employment due to hypoglycemia.  Based on this evidence, the RO assigned a 40 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The record, however, shows that the manifestations of the appellant's diabetes mellitus during this period did not include episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice monthly visits to a diabetic care provider.  In fact, at the April 29, 2010, VA medical examination, the appellant acknowledged that he had never been hospitalized for treatment of diabetes nor had he experienced episodes of ketoacidosis.  VA clinical records further establish that the appellant's diabetes mellitus did not include episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice monthly visits to a diabetic care provider during this period.  Under these circumstance, the Board finds that the criteria for a schedular rating in excess of 40 percent for diabetes mellitus for the period from April 29, 2010, to December 12, 2012, have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

For the period from December 13, 2012, the RO has assigned a 20 percent rating for the appellant's diabetes mellitus.  After reviewing the record the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent from December 13, 2012.  

In that regard, the record establishes that from December 13, 2012, the appellant's diabetes mellitus has not required a regulation of activities.  At a VA medical examination on December 13, 2012, the examiner noted that the appellant had been prescribed daily insulin injections and a restricted diet in order to treat his diabetes mellitus.  The examiner further indicated that the appellant's diabetes mellitus did not require a regulation of his activities nor was it manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or two or more monthly visits to a diabetic care provider.  There is no other pertinent evidence of record establishing that the appellant's diabetes mellitus has been manifested by such findings since December 13, 2012, and he has not contended otherwise.  This represents an improvement in his diabetes mellitus and the appellant's ability to function since the last VA examination during which the appellant's activities were noted to be restricted due to diabetes.  38 C.F.R. § 3.344(c); see also Faust v. West, 13 Vet. App. 342, 350 (2000).  Under these circumstance, the Board finds that the criteria for a schedular rating in excess of 20 percent for diabetes mellitus from December 13, 2012, have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

In reaching this determination, the Board has considered the July 2013 written arguments from the appellant's representative to the effect that VA reduced the appellant's rating from 40 percent to 20 percent impermissibly because "VA is bound by regulations that mandate due process 'notice' before there is a taking as in this present matter."  He argues that "VA should have proposed the reduction from 40 to 20 percent prior to reducing the Veteran from 40 to 20 percent" and that "the Veteran is entitled to a rating of 40 percent for DM II until at which time VA complies with regulations and provides 'notice' of reduction" as well as an opportunity to respond.  

The Board notes that 38 C.F.R. § 3.105(e) provides that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. 

In this case, however, the RO's determination that a lower 20 percent rating was warranted from December 13, 2012, was part of a "staged rating."  See Hart, supra; Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that "separate ratings can be assigned for separate periods of time based on facts found.").  In that regard, the Court has explained that the VA claims process can be lengthy, and because the level of a claimant's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (Vet. App. 2007).  The Court has held that section 3.105(e) does not apply in the context of the assignment of a staged rating where a claimant's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board.  

Here, the appellant was in receipt of a 20 percent rating for diabetes mellitus when he filed his claim for an increased rating which is the subject of this appeal.  He was also in receipt of a 20 percent rating for that disability when he appealed the RO's determination to the Board.  During the pendency of the claim, including the appellate process, his rating was temporarily increased to 40 percent, as part of a staged rating.  It was reduced to 20 percent, effective December 13, 2012, also as part of the staged rating.  It has not been reduced at anytime during any period of the claim to a level below 20 percent.  Thus, section 3.105(e) is not for application.  In any event, the appellant was not prejudiced by any lack of 3.105(e) notice.  He was provided a Supplemental Statement of the Case in January 2013, after which he had every right to submit additional evidence regarding the severity of his service-connected diabetes mellitus while the issue remained on appeal to the Board.  He did not do so.  Thus, any failure to provide a section 3.105(e) notice was not prejudicial. See 38 U.S.C. § 7261(b); Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004).

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's diabetes mellitus.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected diabetes mellitus are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected diabetes mellitus are fully contemplated by the Rating Schedule and the conditions which have been determined to be complications of his diabetes mellitus, including a kidney condition and erectile dysfunction, have also been considered under separate criteria.  As noted, his peripheral neuropathy and vision problems have been determined to be secondary to causes other than the service-connected diabetes mellitus.  In addition, the Board notes that there is no objective evidence of record demonstrating that the appellant's service-connected diabetes mellitus markedly interferes with his employment, beyond that contemplated by the rating schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to his diabetes mellitus.  In fact, it does not appear that she has been hospitalized for this disability at all.

Although the appellant's diabetes disability prevents him from engaging in certain strenuous activities, his occupational limitations have been contemplated in assigning the current ratings.  In recognition of the industrial impairment caused by his service-connected diabetes mellitus, the appellant has been awarded the staged ratings above.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  In reaching this determination, the Board has considered Mittleider v. West, 11 Vet. App. 181 (1998), but finds that the record does not show, nor has the appellant expressly contended, that an extraschedular rating is warranted based on consideration of all of his service-connected symptomatology.

Finally, the Board has considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable solely as a result of his service-connected diabetes mellitus.  Although he argues that he is unemployable due to multiple service-connected disabilities, as set forth below, the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities remains in appellate status and is the subject of a remand below.  

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for diabetes mellitus prior to April 29, 2010; in excess of 40 percent for the period from April 29, 2010, to December 12, 2012; and in excess of 20 percent from December 13, 2012.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal is dismissed with respect to the claims of entitlement to an initial compensable rating for mild renal insufficiency, stage III chronic kidney disease, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision problems.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to April 29, 2010; in excess of 40 percent for the period from April 29, 2010, to December 12, 2012; and in excess of 20 percent from December 13, 2012, is denied.  


REMAND

The appellant also seeks a total rating based on individual unemployability due to service-connected disability.  Service connection is currently in effect for PTSD with depressive disorder, rated as 70 percent; duodenal ulcer with postoperative scar, rated as 20 percent; diabetes mellitus with erectile dysfunction, rated as 20 percent; and renal insufficiency, stage III chronic kidney disease, rated as zero percent.  His combined disability rating is currently 80 percent.  

After reviewing the record, the Board finds that additional evidentiary development is necessary.  Although the appellant meets the percentage requirements set forth at 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013), the record remains unclear as to whether his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain clinical records pertaining to the appellant from the Clarksburg VA Medical Center for the period from December 2012 to the present.  

2.  After the foregoing development has been completed, the appellant should be scheduled for a VA medical examination for the purpose of determining whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  The examiner should be asked to review the entire record.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether the appellant's service-connected disabilities (PTSD with depressive disorder; duodenal ulcer with postoperative scar; diabetes mellitus with erectile dysfunction; and renal insufficiency, stage III chronic kidney disease), either individually or in combination, render him incapable of obtaining or performing substantially gainful employment.  The examiner should provide a complete rationale for all opinions provided.

3.  After the above development has been completed, the RO should review all the pertinent evidence of record and readjudicate the appellant's claim.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


